Luke, J.
1. McDaniel was placed upon trial on an indictment charging him with the offense of manufacturing intoxicating liquors. The evidence for the State showed that the arresting officers found several barrels of intoxicating malt beer upon the defendant’s premises and in his stable. No evidence was introduced by the defendant, but he made a statement to the jury, in which he admitted that he had made the stuff found by the officers, but he denied that it was beer or that it was intoxicating, stating that ij; was made out of “shorts and water,” and that he had fixed it up for hog feed. Under these facts, the only question for the determination of the jury was whether the alleged beer was intoxicating, and, therefore, the following charge of the court was not reversible error: “You are instructed that before the defendant can be convicted of the offense charged, you will have to believe beyond a reasonable doubt that the substance was alcoholic and in the possession of the defendant. If after due consideration of the evidence you believe that the substance in question was alcoholic and in possession of the defendant, then you would be authorized to find the defendant guilty-; otherwise, you would not.”
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.